UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6411


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WALTER G. BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:08-cr-00590-CMC-11)


Submitted: August 14, 2018                                        Decided: August 17, 2018


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter G. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter G. Brown appeals the district court’s order denying his motion for

reconsideration of its prior order denying his motion for a sentence reduction under 18

U.S.C. § 3582(c)(2) (2012). * We review a district court’s decision whether to reduce a

sentence under § 3582(c)(2) for abuse of discretion and its ruling regarding the scope of

its legal authority under § 3582(c)(2) de novo. United States v. Mann, 709 F.3d 301, 304

(4th Cir. 2013). Based on our review of the record and relevant legal authorities, we

conclude that the district court did not reversibly err in determining that Brown is

ineligible for a sentence reduction under Guidelines Amendments 780 and 782.

Accordingly, we affirm the district court’s order.      We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                                                AFFIRMED




       *
         Although a district court lacks authority to reconsider its ruling on a § 3582(c)(2)
motion, United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), “this
prohibition [is] non-jurisdictional, and thus waived when the government fail[s] to assert
it below,” United States v. May, 855 F.3d 271, 274 (4th Cir.), cert. denied, 138 S. Ct. 252
(2017).


                                             2